DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 021 has been received and considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "seat position adjustment device" in claims 13-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “seat position adjustment device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Paragraphs 0021 and 0084, for example, lack the structure necessary to perform or restrict the adjustment of the seat. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	For purposes of examination in this office action, the seat position adjustment device is being interpreted as an actuator.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 10, 11, 12, 13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebina (US 2016/0159251) in view of Foltin (US 2020/0130546) and further in view of Matsumoto (US 2018/0229740).
Regarding Claim 1, Ebina teaches an autonomous controller comprising (Paragraph 0025): 
a processor configured to (Paragraph 0025): 
control autonomous driving (Paragraph 0006), 
and control at least one of 
whether to enable the autonomous driving mode (Figure 4: Steps S8 and S9). 
	However, Ebina does not teach whether to restrict position adjustment of a seat of a driver and a storage configured to store data and an algorithm run by the processor; determining whether to enable an autonomous driving mode or to convert the autonomous driving mode into a manual driving mode based on a current position of a seat of a driver;
or whether to hand over control authority based on a movement position in a forward or backward direction of the seat of the driver or on an angle of a backrest of the seat of the driver.
Foltin, in the same field of endeavor, teaches whether to restrict position adjustment of a seat of a driver (Paragraph 0024) and a storage configured to store data and an algorithm run by the processor (Claim 12).
Matsumoto, in the same field of endeavor, teaches determining whether to enable an autonomous driving mode or to convert the autonomous driving mode into a manual driving mode based on a current position of a seat of a driver (Figure 7: Steps S122 and S124); and
whether to hand over control authority based on a movement position in a forward or backward direction of the seat of the driver or on an angle of a backrest of the seat of the driver (Paragraphs 0013, 0097, 0108).
Therefore, it would have been obvious for one skilled in the art, before the effective filing date of the claimed invention, to have modified the autonomous controller of Ebina with the storage device and the seat restriction of Foltin and the autonomous driving mode switch of Matsumoto. 
One of ordinary skill in the art would have been motivated to include Foltin because “seat devices which are able to be electrically or manually adjusted...protect a vehicle occupant.” (Foltin: Paragraph 0002). Having a method that can adjust the seat position of a driver prior to changing the driving mode can increase the safety of the passengers. 
One of ordinary skill in the art would have been motivated to include Matsumoto because “since a switch of a seat is located on the front side or the rear side of a seating portion, an occupant's hand may not reach the switch” (Matsumoto: Paragraph 0004), therefore it would be necessary to “[improve] operability of an operation reception unit” (Matsumoto: Paragraph 0005). In order for improved operability,” the seat drive unit may permit the switching control unit to perform switching from the first driving mode to the second driving mode when the occupant state determination unit determines that the occupant is in the posture in which driving the vehicle is possible” (Matsumoto: Paragraph 0013). Having a predetermined switch operation allows for increased passenger safety, as the driver no longer has to both drive and adjust the seat position. 

Regarding Claim 9, Ebina teaches the autonomous controller of claim 1 (Paragraph 0025). 
However, Ebina does not teach the processor is configured to 
restrict position adjustment of the seat of the driver while the autonomous driving mode is being performed, when the movement position in the forward or backward direction of the seat of the driver is greater than a first threshold, or when the angle of the backrest of the seat of the driver is greater than a second threshold.
Generally, Ebina and Matsumoto describe implementing seat position based on user preference. The “threshold”, as claimed, would have corresponded to the limits of the seat movement, restricted by the design of the manufacturer. 
Foltin, in the same field of endeavor, teaches the processor is configured to restrict position adjustment of the seat of the driver while the autonomous driving mode is being performed (Paragraph 0013; Paragraph 0024), and
restricting position adjustment of the seat of the driver when the movement position in the forward or backward direction of the seat of the driver is greater than a first threshold (Paragraph 0042), 
or when the angle of the backrest of the seat of the driver is greater than a second threshold (Paragraphs 0016-0019, 0042). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the autonomous controller of Ebina with the teaching of Foltin. 
One of ordinary skill in the art would have been motivated to include Foltin because “Vehicles are equipped with seat devices which are able to be electrically or manually adjusted…protect a vehicle occupant.” (Foltin: Paragraph 0002). Restricting the seat position can reduce the distractions the driver has to deal with, which overall leads to increased passenger safety.

Regarding Claim 10, Ebina teaches the autonomous controller of claim 1 (Paragraph 0025). 
However, Ebina does not teach the processor is configured to 
request a driver to take over the control authority while the autonomous driving mode is being performed, 
when the movement position in the forward or backward direction of the seat of the driver is greater than a first threshold, 
or when the angle of the backrest of the seat of the driver is greater than a second threshold.
Matsumoto, in the same field of endeavor, teaches the processor is configured to 
request a driver to take over the control authority while the autonomous driving mode is being performed (Paragraph 0073), 
when the movement position in the forward or backward direction of the seat of the driver is greater than a first threshold (Figure 6, wherein the claimed threshold corresponds to at least one of the seat position for manual driving as shown in Fig. 5 of Matsumoto or the limits of the seat movement, restricted by the design of the manufacturer), 
or when the angle of the backrest of the seat of the driver is greater than a second threshold (Figure 6, wherein the claimed threshold corresponds to at least one of the seat position for manual driving as shown in Fig. 5 of Matsumoto or the limits of the seat movement, restricted by the design of the manufacturer). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the autonomous controller of modified Ebina with the teaching of Matsumoto. 
One of ordinary skill in the art would have been motivated to include Matsumoto because “an occupant's hand may not reach the switch according to a posture of the seat [during autonomous driving]” (Matsumoto: Paragraph 0004), and being able to have a system which can autonomously determine when to switch driving modes limits distractions and increases passenger safety when driving. 

Regarding Claim 11,  modified Ebina teaches the autonomous controller of claim 1 (Paragraph 0025), wherein the processor configured to 
determine that the movement direction in the forward or backward direction of the seat of the driver is greater than a first threshold when the seat of the driver moves by more than a predetermined position in the backward direction (Ebina: Paragraph 0068). 
Modified Ebina teaches this because “the recommended driving posture appropriate for the automatic driving mode [is] set based on the body size” (Ebina: paragraph 0068), allowing for increased comfort for drivers of different sizes. This also allows the position of the seat to adapt based on these estimated size and feature measurements (wherein the forward or backward direction of the seat is greater than a first threshold because it is greater than manufacturer-set limits of a forward-most or rearward-most seat position threshold). 

Regarding Claim 12, modified Ebina teaches the autonomous controller of claim 1 (Paragraph 0025), wherein the processor is configured to 
determine that the angle of the backrest of the seat of the driver is greater than a second threshold when the angle of the backrest of the seat of the driver leans forward or backward over a predetermined angle with respect to a right angle (Figure 8).  
Modified Ebina teaches this because “the recommended driving posture appropriate for the automatic driving mode [is] set based on the body size” (Ebina: paragraph 0068), allowing for increased comfort for drivers of different sizes. This also allows the position of the seat to adapt based on these estimated size and feature measurements (wherein the angle of the backrest of the seat is greater than a second threshold because it is greater than manufacturer-set limits of a forward-most or rearward-most backrest position threshold).

Regarding Claim 13, Ebina teaches a vehicle system comprising: 
an autonomous controller configured to (Paragraph 0025): 
control autonomous driving (Paragraph 0025), 
and control at least one of 
whether to enable an autonomous 33Attorney Docket No. 15438-1514driving mode (Figure 4: Steps S8 and S9), 
	However, Ebina does not teach whether to restrict position adjustment of the seat of the driver;
	a seat position adjustment device configured to perform or restrict position adjustment of the seat of the driver depending on a command of the autonomous controller; 
	determining whether to enable an autonomous driving mode or to convert the autonomous driving mode into a manual driving mode based on a current position of a seat of the driver; 
or whether to hand over control authority based on a movement position in a forward or backward direction of the seat of the driver or on an angle of a backrest of the seat of the driver.
	Foltin, in the same field of endeavor, teaches whether to restrict position adjustment of the seat of the driver (Paragraph 0013; Paragraph 0024);
	and a seat position adjustment device configured to perform or restrict position adjustment of the seat of the driver depending on a command of the autonomous controller (Paragraph 0013; Paragraph 0024).
Matsumoto, in the same field of endeavor, teaches determining whether to enable an autonomous driving mode or to convert the autonomous driving mode into a manual driving mode based on a current position of a seat of the driver (Figure 7: Steps S122 and S124), 
or whether to hand over control authority based on a movement position in a forward or backward direction of the seat of the driver or on an angle of a backrest of the seat of the driver (Paragraph 0017).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle control system of Ebina with the seat restriction and seat adjustment device of Foltin and the autonomous driving mode switch of Matsumoto. 
	One of ordinary skill in the art would have been motivated to include Foltin because “seat devices which are able to be electrically or manually adjusted...protect a vehicle occupant.” (Foltin: Paragraph 0002). Having a method that can adjust the seat position of a driver prior to changing the driving mode can increase the safety of the passengers. 
One of ordinary skill in the art would have been motivated to include Matsumoto because “since a switch of a seat is located on the front side or the rear side of a seating portion, an occupant's hand may not reach the switch” (Matsumoto: Paragraph 0004), therefore it would be necessary to “[improve] operability of an operation reception unit” (Matsumoto: Paragraph 0005). In order for improved operability,” the seat drive unit may permit the switching control unit to perform switching from the first driving mode to the second driving mode when the occupant state determination unit determines that the occupant is in the posture in which driving the vehicle is possible” (Matsumoto: Paragraph 0013). Having a predetermined switch operation allows for increased passenger safety, as the driver no longer has to both drive and adjust the seat position. 

Regarding Claim 16, Ebina teaches an autonomous control method comprising:
detecting, by a processor, a position of a seat of a driver (Figure 1: Sensor 114; Paragraph 0035);  
determining, by a processor, whether to enable an autonomous driving mode (Figure 4: Steps S122 and S124)
and controlling, by a processor, autonomous driving in a mode determined in determining step (Figure 4: Steps S9 and S11), 
wherein the determining step includes: 
controlling, based on a movement position in a forward or backward direction of the seat of the driver or on an angle of a backrest of the seat of the driver (Figure 4: Steps S1-S7), 
at least one of 
whether to enable the autonomous driving mode (Figure 4: Steps S8 and S9),
or whether to hand over control authority (Figure 4: Steps S1, S9, S11). 
However, Ebina does not teach whether to restrict position adjustment of the seat of the driver;
determining whether to enable an autonomous driving mode or to convert the autonomous driving mode into a manual 34Attorney Docket No. 15438-1514driving mode based on the position of the seat of the driver, wherein the determining step includes: controlling, based on a movement position in a forward or backward direction of the seat of the driver or on an angle of a backrest of the seat of the driver, at least one of whether to enable the autonomous driving mode, whether to restrict position adjustment of the seat of the driver, or whether to hand over control authority. 
Foltin, in the same field of endeavor, teaches whether to restrict position adjustment of the seat of the driver (Paragraph 0013; Paragraph 0024). 
Matsumoto, in the same field of endeavor, teaches,
converting the autonomous driving mode into a manual 34Attorney Docket No. 15438-1514driving mode based on the position of the seat of the driver (Figure 7: Steps S122 and S124).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the autonomous control method of Ebina with the restriction position adjustment of Foltin and the autonomous driving mode switch of Matsumoto. 
One of ordinary skill in the art would have been motivated to include Foltin because “seat devices which are able to be electrically or manually adjusted...protect a vehicle occupant.” (Foltin: Paragraph 0002). Having a method that can adjust the seat position of a driver prior to changing the driving mode can increase the safety of the passengers. 
One of ordinary skill in the art would have been motivated to include Matsumoto because “since a switch of a seat is located on the front side or the rear side of a seating portion, an occupant's hand may not reach the switch” (Matsumoto: Paragraph 0004), therefore it would be necessary to “[improve] operability of an operation reception unit” (Matsumoto: Paragraph 0005). In order for improved operability,” the seat drive unit may permit the switching control unit to perform switching from the first driving mode to the second driving mode when the occupant state determination unit determines that the occupant is in the posture in which driving the vehicle is possible” (Matsumoto: Paragraph 0013). Having a predetermined switch operation allows for increased passenger safety, as the driver no longer has to both drive and adjust the seat position. 

Regarding Claim 19, modified Ebina teaches the autonomous control method of claim 16 (Paragraph 0025). 
However, modified Ebina does not teach the determining step includes: 
restricting position adjustment of the seat of the driver while the autonomous driving mode is being performed, when the movement position in the forward or backward direction of the seat of the driver is greater than a first threshold or when the angle of the backrest of the seat of the driver is greater than a second threshold.
Generally, Ebina and Matsumoto describe implementing seat position based on user preference. The “threshold”, as claimed, would have corresponded to the limits of the seat movement, restricted by the design of the manufacturer. 
Foltin, in the same field of endeavor, teaches: 
restricting position adjustment of the seat of the driver while the autonomous driving mode is being performed (Paragraph 0013; Paragraph 0024).
the movement position in the forward or backward direction of the seat of the driver is greater than a first threshold (Paragraph 0042).
or when the angle of the backrest of the seat of the driver is greater than a second threshold (Paragraphs 0016-0019, 0042). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the autonomous control method of Ebina with the teaching of Foltin. 
One of ordinary skill in the art would have been motivated to include Foltin because “Vehicles are equipped with seat devices which are able to be electrically or manually adjusted…protect a vehicle occupant.” (Foltin: Paragraph 0002). Restricting the seat position can reduce the distractions the driver has to deal with, which overall leads to increased passenger safety. 

Regarding Claim 20, Ebina teaches the autonomous control method of claim 16 (Paragraph 0025). 
However, Ebina does not teach the determining step includes: 
requesting the driver to take over the control authority, while the autonomous driving mode is being performed, when the movement position in the forward or backward direction of the seat of the driver is greater than a first threshold or when the angle of the backrest of the seat of the driver is greater than a second threshold. 
Matsumoto, in the same field of endeavor, teaches
requesting the driver to take over the control authority while the autonomous driving mode is being performed (Paragraph 0073), 
when the movement position in the forward or backward direction of the seat of the driver is greater than the first threshold (Figure 6, wherein the claimed threshold corresponds to at least one of the seat position for manual driving as shown in Fig. 5 of Matsumoto or the limits of the seat movement, restricted by the design of the manufacturer),  
or the angle of the backrest of the seat of the driver is greater than the predetermined second threshold (Figure 6, wherein the claimed threshold corresponds to at least one of the seat position for manual driving as shown in Fig. 5 of Matsumoto or the limits of the seat movement, restricted by the design of the manufacturer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the autonomous control method of Ebina with the teaching of Matsumoto. 
One of ordinary skill in the art would have been motivated to include Matsumoto because “an occupant's hand may not reach the switch according to a posture of the seat [during autonomous driving]” (Matsumoto: Paragraph 0004), and being able to have a system which can autonomously determine when to switch driving modes limits distractions and increases passenger safety when driving.

Claims 2, 3, 4, 5, 6, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ebina (US 2016/0159251) in view of Foltin (US 2020/0130546) and further in view of Matsumoto (US 2018/0229740), as applied to claims 1, 13, and 16, respectively, above, and further in view of Arndt (US 2017/0205823).
Regarding Claim 2, Ebina, in view of Foltin and Matsumoto, teaches the autonomous controller of claim 1 (Paragraph 0025), but does not explicitly teach 
the processor configured not to enable the autonomous driving mode when 
the movement position in the forward or backward direction of the seat of the driver is greater than a first threshold 
or when the angle of the backrest of the seat of the driver is greater than a second threshold.
However, modified Ebina teaches determining proper seating positions for the driver in manual and automatic driving modes, and saving said seating positions (thresholds). Ebina teaches saving the thresholds, which in this case are the seat positions. Matsumoto teaches determining the proper seating positions during different driving modes, in this case automatic and manual modes (Matsumoto: Paragraph 0013).
Arndt, in the same field of endeavor, teaches the processor configured not to enable the autonomous driving mode when 
the movement position in the forward or backward direction of the seat of the driver is greater than a first threshold (Paragraphs 0024 and 0040).
or when the angle of the backrest of the seat of the driver is greater than a second threshold (Paragraphs 0024 and 0040); 
Examiner notes Arndt teaches not enabling (i.e., disabling) the autonomous driving mode when the seat position is in manual mode. In the manual driving mode, the seat position is forward relative to the autonomous driving seat position. In the manual driving mode, the seat position angle is more upright relative to the autonomous driving mode. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the autonomous controller of Ebina with the aforementioned teaching of Arndt. 
One of ordinary skill in the art would have been motivated to include Arndt because “the driver of a vehicle moving along in completely automated manner is, as a rule, not really concentrating on the driving process” (Arndt: Paragraph 0004), therefore “under certain conditions the driver has to take back control of the vehicle” (Arndt: Paragraph 0003). Arndt adds a disablement of autonomous driving in order to increase passenger safety. 

Regarding Claim 3, modified Ebina teaches the autonomous controller of claim 2 (Paragraph 0025), wherein the processor is configured to perform position adjustment of the seat of the driver 30Attorney Docket No. 15438-1514when, 
while the driver is keeping his or her hands on a steering wheel (see at least: Ebina, paragraphs 0049-0054),
manipulating a brake pedal (wherein the limitation is not required by the claim because it is recited in the alternative),
or manipulating an accelerator pedal (wherein the limitation is not required by the claim because it is recited in the alternative),
		the movement position in the forward or backward direction of the seat of the driver is greater than the first threshold or the angle of the backrest of the seat of the driver is greater than the second threshold (see discussion of Claim 2 above; wherein modified Ebina teaches in paragraphs 0049-0054 that the adjustment of the seat position while the driver is keeping his or her hands on the steering wheel is performed when the seat is in the manual driving mode position).

Regarding Claim 4, Ebina teaches the autonomous controller of claim 2 (Paragraph 0025). 
However, modified Ebina does not teach the processor is configured to adjust the first threshold or the second threshold when, 
while the driver is keeping his or her hands on a steering wheel, manipulating a brake pedal, or manipulating an accelerator pedal, 
the movement position in the forward or backward direction of the seat of the driver is greater than the first threshold or the angle of the backrest of the seat of the driver is greater than the predetermined second threshold.
Foltin teaches adjusting the seat position for autonomous driving to be more forward (in a ready-to-drive position) (Foltin: Paragraphs 0016-0019, 0042).
Arndt, in the same field of endeavor, teaches the processor is configured to adjust the seat position when, 
while the driver is keeping his or her hands on a steering wheel (Figure 1: Steps S27, S30-32; Paragraph 0040),
manipulating a brake pedal (Figure 1: Steps S27, S30-32; Paragraph 0040), 
or manipulating an accelerator pedal (Figure 1: Steps S27, S30-32; Paragraph 0040).   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the autonomous controller of Ebina with the teaching of Arndt and the detector of Foltin. 
One of ordinary skill in the art would have been motivated to include Arndt because “the driver of a vehicle moving along in completely automated manner is, as a rule, not really concentrating on the driving process” (Arndt: Paragraph 0004), therefore “under certain conditions the driver has to take back control of the vehicle” (Arndt: Paragraph 0003). Arndt adds a disablement of autonomous driving in order to increase passenger safety. 
One of ordinary skill in the art would have been motivated to include Foltin because “in a switchover of the vehicle from an automated to a manual driving mode, the vehicle driver is able to a rapidly and safely assume the driving task as well as the safe control of the vehicle” (Foltin: Paragraph 0022). Including Foltin greatly increases passenger safety, as the seat position is adapted to the different driving modes. 
As combined, Arndt shows how to determine when driver is in “ready to drive” position. Once Arndt has done the check, Foltin shows putting the driver into the “ready-to-drive” position, and the seat position during autonomous driving are saved and therefore become the new threshold(s). 

Regarding claim 5, Ebina, in view of Foltin, Matsumoto, and Arndt teaches the autonomous controller of claim 4 (See discussion of claim 4 above), wherein the processor is configured to maintain or increase the first threshold or the second threshold (Ebina, Figure 4: Steps S1-S7, S10, S12).
Examiner notes the first and second thresholds are interpreted to be the angle and the forward/backward position of the seat. In Ebina, Figure 4: Steps S5 and S7, these thresholds are “set” or maintained. In Ebina, Figure 4: Steps S6, S10, and S12, these thresholds are “shifted”. 

Regarding Claim 6, Ebina teaches the autonomous controller of claim 2 (Paragraph 0025). 
However, modified Ebina does not teach the processor is configured to 
adjust the first threshold or the second threshold based on a position of face or eyes of the driver, 
when the driver keeps his or her hands on a steering wheel and31Attorney Docket No. 15438-1514 the movement position in the forward or backward direction of the seat of the driver is greater than the first threshold 
or when the driver keeps his or her hands on a steering wheel and the angle of the backrest of the seat of the driver is greater than the second threshold. 
Foltin teaches adjusting the seat position for autonomous driving to be more forward (in a ready-to-drive position) (Foltin: Paragraphs 0016-0019, 0042). 
Arndt, in the same field of endeavor, teaches ensuring that the driver is in a “ready-to-drive” position by: (Figure 1: Item S27),
detecting a position of face or eyes of the driver (Figure 1: Items S27 and S30; Paragraph 0040),
when the driver keeps his or her hands on a steering wheel and the movement position in the forward or backward direction of the seat of the driver is greater than the first threshold (Figure 1: Steps S30-32; Paragraph 0040) or
when the driver keeps his or her hands on a steering wheel and the angle of the backrest of the seat of the driver is greater than the second threshold (Figure 1: Steps S30-32; Paragraph 0040). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the autonomous controller of Ebina with the adjuster of Foltin and detector of Arndt. 
One of ordinary skill in the art would have been motivated to include Arndt because “the driver of a vehicle moving along in completely automated manner is, as a rule, not really concentrating on the driving process” (Arndt: Paragraph 0004), therefore “under certain conditions the driver has to take back control of the vehicle” (Arndt: Paragraph 0003). Arndt adds a disablement of autonomous driving in order to increase passenger safety. 
One of ordinary skill in the art would have been motivated to include Foltin because “in a switchover of the vehicle from an automated to a manual driving mode, the vehicle driver is able to a rapidly and safely assume the driving task as well as the safe control of the vehicle” (Foltin: Paragraph 0022). Including Foltin greatly increases passenger safety, as the seat position is adapted to the different driving modes.
As combined, Arndt shows how to determine when driver is in “ready to drive” position. Once Arndt has done the check, Foltin shows putting the driver into the “ready-to-drive” position, and the seat position during autonomous driving are saved and therefore become the new threshold(s). 


Regarding Claim 15, Ebina, in view of Foltin and Matsumoto, teaches the vehicle system of claim 13 (Paragraph 0025), but does not explicitly teach
	 prohibiting the autonomous driving mode from being enabled when the movement position in the forward or backward direction of the seat of the driver is greater than a first threshold or when the angle of the backrest of the seat of the driver is greater than a second threshold.
However, modified Ebina teaches determining proper seating positions for the driver in manual and automatic driving modes, and saving said seating positions (thresholds). Ebina teaches saving the thresholds, which in this case are the seat positions. Matsumoto teaches determining the proper seating positions during different driving modes, in this case automatic and manual modes (Matsumoto: Paragraph 0013).
Arndt, in the same field of endeavor, teaches the autonomous controller is configured to
prohibit the autonomous driving mode from being enabled when the movement position in the forward or backward direction of the seat of the driver is greater than a first threshold (Paragraphs 0024 and 0040),
or when the angle of the backrest of the seat of the driver is greater than a second threshold (Paragraphs 0024 and 0040). 
Examiner notes Arndt teaches not enabling (i.e., prohibiting or disabling) the autonomous driving mode when the seat position is in manual mode. In the manual driving mode, the seat position is forward relative to the autonomous driving seat position. In the manual driving mode, the seat position angle is more upright relative to the autonomous driving mode. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle system of Ebina with the autonomous controller of Arndt. 
One of ordinary skill in the art would have been motivated to include Arndt because “the driver of a vehicle moving along in completely automated manner is, as a rule, not really concentrating on the driving process” (Arndt: Paragraph 0004), therefore “under certain conditions the driver has to take back control of the vehicle” (Arndt: Paragraph 0003). Arndt adds a disablement of autonomous driving in order to increase passenger safety. 

Regarding Claim 17, Ebina, in view of Foltin and Matsumoto, teaches the vehicle method of Claim 16 (Paragraph 0025), but does not explicitly teach
prohibiting the autonomous driving mode from being enabled when 
the movement position in the forward or backward direction of the seat of the driver seat is greater than a first threshold 
or when the angle of the backrest of the seat of the driver is greater than a second threshold.
However, modified Ebina teaches the determining proper seating positions for the driver in manual and automatic driving modes, and saving said seating positions (thresholds). Ebina teaches saving the thresholds, which in this case are the seat positions. Matsumoto teaches determining the proper seating positions during different driving modes, in this case automatic and manual modes (Matsumoto: Paragraph 0013). 
Arndt, in the same field of endeavor, teaches the determining step includes: 
prohibiting the autonomous driving mode from being enabled when 
the movement position in the forward or backward direction of the seat of the driver seat is greater than a first threshold (Paragraphs 0024 and 0040)
or when the angle of the backrest of the seat of the driver is greater than a second threshold (Paragraphs 0024 and 0040). 
Examiner notes Arndt teaches not enabling (i.e., prohibiting or disabling) the autonomous driving mode when the seat position is in manual mode. In the manual driving mode, the seat position is forward relative to the autonomous driving seat position. In the manual driving mode, the seat position angle is more upright relative to the autonomous driving mode. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle method of Ebina with the determining step of Arndt. 
One of ordinary skill in the art would have been motivated to include Arndt because “the driver of a vehicle moving along in completely automated manner is, as a rule, not really concentrating on the driving process” (Arndt: Paragraph 0004), therefore “under certain conditions the driver has to take back control of the vehicle” (Arndt: Paragraph 0003). Arndt adds a disablement of autonomous driving in order to increase passenger safety. 

Regarding Claim 18, modified Ebina teaches the autonomous control method of claim 17 (Paragraph 0025), wherein the determining step includes: 
performing position adjustment of the seat of the driver, 
while the driver is keeping his or her hands on a steering wheel (see at least: Ebina, paragraphs 0049-0054),
manipulating a brake pedal (wherein the limitation is not required by the claim because it is recited in the alternative), 
or manipulating an accelerator pedal (wherein the limitation is not required by the claim because it is recited in the alternative), 
when the movement position in the forward or backward direction of the seat of the driver is greater than the first threshold or where the angle of the backrest of the seat of the driver is greater than the 35Attorney Docket No. 15438-1514 second threshold (see discussion of Claim 17 above; wherein modified Ebina teaches in at least paragraphs 0049-0054 that the adjustment of the seat position while the driver is keeping his or her hands on the steering wheel is performed when the seat is in the manual driving position).
   
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ebina (US 2016/0159251) in view of Foltin (US 2020/0130546) and further in view of Matsumoto (US 2018/0229740), Kwon (US 2014/0291523), and Arndt (US 2017/0205823). 

Regarding Claim 7, Ebina teaches the autonomous controller of claim 6 (Paragraph 0025). 
However, Ebina does not teach the processor configured to 
refrain from adjusting the first threshold or the second threshold when a distance between the position of the face of the driver and the seat of the driver is greater than or equal to a predetermined distance.
Kwon, in the same field of endeavor, teaches refraining from adjusting the first threshold or the second threshold (Paragraph 0008, in that it refrains from adjusting a seat position) when a distance between the position of the face of the driver and the seat of the driver is greater than or equal to a predetermined distance (Paragraph 0008). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the autonomous controller of Ebina with the teaching of Kwon. 
One of ordinary skill in the art would have been motivated to include Kwon because restraining the adjusting of the thresholds (seat position) “[improves] safety and convenience of vehicles” (Kwon: Paragraph 0005). Having a processor that can restrict the seat position of the driver, and in turn the seat position to be saved (thresholds) in a driving mode, can increase passenger safety as there are fewer potential distractions to the driver and minimize damage to the driver’s head and neck in an accident. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Ebina (US 2016/0159251) in view of Foltin (US 2020/0130546) and further in view of Matsumoto (US 2018/0229740), Arndt (US 2017/0205823) and Hyuga (US 2020/0001880).  
Regarding Claim 14, Ebina teaches the vehicle system of claim 13 (Paragraph 0025). 
However, Ebina does not teach a hands-on sensor configured to sense that the driver has his or her hands on a steering wheel; 
and a driver monitoring sensor configured to sense a position of the face of the driver.
Arndt, in the same field of endeavor, teaches a hands-on sensor configured to sense that the driver has his or her hands on a steering wheel (Paragraph 0046).
Hyuga, in the same field of endeavor, teaches a driver monitoring sensor configured to sense a position of the face of the driver (Paragraph 0006). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle system of Ebina with the hands-on of Arndt and the driver monitoring sensor of Hyuga. 
One of ordinary skill in the art would have been motivated to make this modification for the benefit of sense that the driver has his or her hands on a steering wheel and sense a position of the face of the driver. This allows the determination of the awareness of the driver, which can determine if the autonomous driving mode should be changed.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record does not teach nor render obvious the subject matter recited in claim 8 directed to:

The autonomous controller of claim 7, wherein the processor is configured to refrain from adjusting the first threshold or the second threshold when the distance between the face of the driver and the seat of the driver is greater, by more than a predetermined reference value, than a distance between the face of the driver and a camera capturing the face of the driver.

For example, while Kwon (US 2014/0291523) teaches refraining from adjusting the first threshold or the second threshold when a distance between the position of the face of the driver and the seat of the driver is greater than or equal to a predetermined distance, it does not render obvious refraining from adjusting the first threshold or the second threshold when the distance between the face of the driver and the seat of the driver is greater, by more than a predetermined reference value, than a distance between the face of the driver and a camera capturing the face of the driver. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR X YUNGBLUTH whose telephone number is (571)272-9920. The examiner can normally be reached M-Th 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jake Scott can be reached on (571)270-3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CONNOR X. YUNGBLUTH/Examiner, Art Unit 4164                                                                                                                                                                                                                                                                                                                                                                                  /Nadeem Odeh/Primary Examiner, Art Unit 3669